Title: Thomas Jefferson to Chapman Johnson and John H. Peyton, 28 June 1819
From: Jefferson, Thomas
To: Johnson, Chapman,Peyton, John Howe


          
            Dear Sirs
             Monticello June 28. 19.
          
          I now inclose you mr Cole’s deposition taken this morning at Milton, and closing, as I suppose, all further examination on either side. you will find that it solidly supports the statement in the bill as to the interpolated clause in the inquest of 1805. his answer to the question whether he did not think the dam an obstruction to the navigation? is perplexed, but meant to convey this idea, to wit, there are 3. ways of rendering the river navigable in that place 1. by sluicing in which case the dam would be an obstruction. 2. by a lock. 3ly by the canal. in these two last methods the dam is absolutely necessary to the navigation.
          My letter of Saturday informed you of an examination on that day by the defs. it was merely to prove a fact stated in my bill that the whole of the inquest was in my handwriting except the clause stating my having agreed to give the use of the canal. and I stated that this clause was not in my hand for the inference resulting for it from it. the rest being in my hand writing, if I had really & formally made such an agreement, they would naturally wish that I should have added this clause also in my own hand because that would have been evidence of my knolege of it & consent. but, conscious that nothing had been meant but informal conversation they interlined it themselves, delivered it to the sheriff & he to the clerk of the court without any notice of such an insertion to me or any suspicion of it: and it was not till 8. or 9. years after that I learnt the fact. in a dispute with Capt Meriwether  at a meeting at the Shadwell mills he mentioned my having so agreed. I denied it, & on his referring me to the record, I went to the clerk’s office & saw the  interpolation. they had inserted it by stealth to ti twist a conversation into the guise of a contract.   I salute you both with friendship & respect.
          
             Th: Jefferson
          
        